Exhibit 10.1

 

LOGO [g544537img1.jpg]

July 23, 2013

Mr. Thomas R. Adams

Executive Vice President and

Chief Financial Officer

Reynolds American Inc.

Dear Tom:

This letter will confirm our understanding on the following matters.

To ensure organizational stability, it is important that you continue in the
role of a key officer of Reynolds American Inc. or its affiliated companies (the
“Company”).

Accordingly, if you remain actively employed by the Company until the earlier of
the date on which the Board of Directors of the Company (the “Board”) approves
your release date based on its assessment of organizational stability or
December 31, 2014, and you agree to execute a general release, confidentiality,
non-disparagement and non-competition agreement acceptable to the company at the
time of your release from employment, you will be eligible to receive a lump sum
retention bonus payment of $850,000.00 (the “Retention Bonus”), under the terms
of the Retention Trust Agreement dated May 13, 1998, as amended, between R.J.
Reynolds Tobacco Holdings, Inc. and Wachovia Bank, N.A. (the “Retention Trust”).
Payment will be made as soon as practical following the date of your eligibility
for this Retention Bonus. Federal, state, and other withholdings or deductions
will apply to any Retention Bonus payment. The Retention Bonus will not be
included in any benefit or retirement plan calculations.

In the event of your Permanent Disability (as defined by the Company’s Long Term
Disability Plan) prior to the Payment Date, you will be eligible to receive your
Retention Bonus immediately following your date of Permanent Disability. In the
event of your death prior to your Payment Date, your Retention Bonus shall be
paid to your estate.

 

LOGO [g544537img2.jpg]



--------------------------------------------------------------------------------

Thomas R. Adams

Page 2

 

If you voluntarily resign or are terminated for Cause (as defined in the
Retention Trust) prior to the earlier of December 31, 2014 or the Board’s
determination that the organization is stable, you will not be eligible to
receive the Retention Bonus. If you are involuntarily terminated without Cause
prior to the earlier of December 31, 2014 or the Board’s determination that the
organization is stable, the Board has determined and agreed that such an
involuntary termination without Cause will also mean that the organization is
sufficiently stable, in which case, you will receive a full payout meeting the
terms and conditions of the retention trust as long as you meet all other
eligibility requirements.

In consideration of the Company’s agreement to provide the opportunity for the
Retention Bonus as described above, you, on behalf of yourself and your
dependents, successors, assigns, heirs, executors, administrators, and
affiliates (and your and their legal representatives of every kind), hereby
releases and forever discharges the Company, its employee benefit plans (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended), its current and former affiliates, successors and assigns, as well
as its and their current and former directors, officers, board members,
employees, agents, counsel, investors, all current or former management and
supervisory employees, and all persons acting under or in concert with any of
them (hereinafter collectively termed the “Released Parties”) from any and all
claims, actions, causes of action, suits, proceedings, losses, damages, rights
or demands whatsoever, which you have against the Released Parties, related to
your employment with the Company and its current or former affiliates. The
release set forth in this paragraph includes, without limitation (i) any and all
tort claims, including, without limitation, claims of harassment and intentional
or negligent infliction of emotional distress; (ii) any and all claims of
discrimination on any basis, including, without limitation, race, color,
national origin, religion, sex, age or handicap arising under any federal,
state, local, or foreign statute, ordinance, order or law, including the Age
Discrimination in Employment Act (“ADEA”); (iii) any and all claims that
Released Parties, jointly or severally, breached any contract or promise,
express or implied, or any term or condition of your employment; and (iv) any
other claims directly related to your employment with the Company and any of its
affiliates. While you acknowledge and understand that by this Agreement you
forego, among other things, any and all past and present rights to recover money
damages or personal relief arising out of your employment with the Company and
any of its affiliates, the parties agree that this Agreement shall not preclude
you from filing any charge with the Equal Employment Opportunity Commission, the
National Labor Relations Board, or any other governmental agency or from any way
participating in any investigation, hearing, or proceeding of any government
agency. This Agreement also does not release: (1) any claims that you cannot
waive by operation of law; (2) any claim(s) which may arise after you sign this
Agreement; or (3) your right to challenge the validity of this release under the
ADEA.

In further consideration for this agreement and as a condition to be eligible
for payment of the Retention Bonus, you agree that, upon the termination of your
employment with the Company, you will provide a comparable general release,
confidentiality, non-disparagement and non-competition agreement acceptable to
the Company, effective no earlier than the date of your termination of
employment.



--------------------------------------------------------------------------------

Thomas R. Adams

Page 3

 

Additionally, you acknowledge and reaffirm any and all confidentiality,
non-disclosure, non-disparagement and non-competition agreements you have
signed. More specifically, (a) without written consent of the Company, (b) while
employed by the Company for the benefit of the Company or (c) when required to
do so by a court of competent jurisdiction, by governmental agency having
supervisory authority over the businesses of the Company or by an administrative
body or legislative body, you agree not to speak in a derogatory manner
concerning the Company, any officer, director or employee of the company to any
person or disclose to any person “Confidential Information” or any underlying
discussions and negotiations involved in determining the nature, terms and
conditions of this retention agreement. “Confidential Information” shall mean
non-public information concerning the Company’s or any of its affiliated
companies’ data, strategic business plans, product development data (or other
proprietary product data), customer lists, marketing plans, financial plans,
human resources strategic plans, benefit plans, interpretations and strategies,
compensation plans, interpretations and strategies, database systems, electronic
infrastructure, system software or hardware, information management plans,
interpretations and strategies, and other proprietary information.

By your signature below, you acknowledge and agree that the payment of your
Retention Bonus is subject to the terms of the Retention Trust and is adequate
consideration for your release, that this letter is not an employment contract
and that nothing obligates the Company to employ you for any specific term.

Sincerely,

/s/ Daniel M. Delen

Daniel M. Delen

President and Chief Executive Officer

Agreed to, acknowledged and accepted this 23rd day of July, 2013.

 

Employee Signature:  

/s/ Thomas R. Adams